Exhibit 10.27
TRIAD FINANCIAL HOLDINGS LLC
Secured Promissory Note

     
U.S. $17,000,000
  New York, New York
 
  December 31, 2008

          FOR VALUE RECEIVED, the undersigned, Triad Financial Holdings LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, the “Company”), hereby promises to pay to the order of Hunter’s
Glen/Ford Ltd. (together with its successors and permitted assigns, the
“Holder”), in lawful money of the United States of America, in immediately
available funds on the earlier of (x) April 30, 2009, (y) five business days
following the date upon which the aggregate amount of Managed Assets
(hereinafter defined) of Triad Financial SM LLC, a wholly-owned subsidiary of
the Company, is less than $2,000,000,000 and (z) any earlier date upon which
this Note becomes due and payable pursuant to the terms hereof (such date, the
“Maturity Date”), the principal sum of SEVENTEEN MILLION United States Dollars
($17,000,000) or such lesser principal amount as shall at the time be
outstanding hereunder, together with interest from the date hereof on the unpaid
amount owing hereunder until payment in full at a rate of interest per annum
equal to the lesser of (i) the maximum lawful rate of interest in effect at such
time under applicable law and (ii) fifteen percent (15%) per annum, compounded
quarterly. Interest shall be calculated on the basis of a year of 360 days and
shall accrue on the outstanding principal amount of this Note and, to the extent
permitted by law, on any accrued but unpaid interest thereon until all payments
hereunder have been irrevocably paid in full. As used herein, the term “Note”
includes this Note and any Note issued, in whole or in part, in exchange herefor
or in replacement hereof. As used herein, “Managed Assets” means, collectively,
all receivables owned by Triad Financial SM LLC and all receivables serviced by
Triad Financial SM LLC and owned by any other person.
          1. Payment of Interest and Principal of Note.
          (a) Payments due hereunder are to be made by wire transfer to such
bank account of the Holder as the Holder may from time to time designate, in
lawful money of the United States of America.
          (b) The principal amount of this Note shall be due and payable on the
Maturity Date. Accrued and unpaid interest shall be paid in cash on the last day
of each March, June, September and December to occur while the Note is
outstanding, commencing on March 31, 2009.
          (c) The Company may prepay this Note, in whole or in part, at any
time, without premium or penalty. Each such prepayment shall be accompanied by
payment of all interest accrued to the date of payment on the amount so prepaid.
Any payment made under this Note shall be applied first to interest accrued and
unpaid on the outstanding principal balance as of such date.
          2. Security. The obligations of the Company hereunder are secured by,
and the Holders is entitled to the benefits of, that certain Pledge Agreement,
dated the date hereof, by and between the Company and the Holder (“Pledge
Agreement”).
          3. Representations and Warranties. The Company represents and warrants
to the Holder that:

-1-



--------------------------------------------------------------------------------



 



          (a) the Company is duly formed and in good standing under the laws of
the state of its formation and has the power to own its property and to carry on
its business in each jurisdiction in which it operates;
          (b) the Company has the power and authority to execute and deliver
this Note, which has been duly authorized by all necessary requisite action;
          (c) the execution, delivery and performance by the Company of this
Note and the consummation of the transactions contemplated hereby and the
fulfillment of the terms hereof do not conflict with, result in a material
breach of any of the terms and provisions of, or constitute (with or without
notice or lapse of time) a default under, the constituent documents of the
Company or any indenture, agreement, mortgage, deed of trust, or other
instrument to which the Company is a party or by which it is bound or to which
any of its properties are subject; nor, except as contemplated by the Pledge
Agreement, result in the creation or imposition of any Lien (as defined below)
upon any of its properties pursuant to the terms of any indenture, agreement,
mortgage, deed of trust or other instrument; nor violate any law, order, rule or
regulation applicable to the Company of any court or of any federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Company or its properties;
          (d) the Note is a legal, valid and binding obligation of the Company,
enforceable in accordance with its terms;
          (e) the Company is not required to obtain the consent of any other
party or any consent, license, approval or authorization, or registration or
declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery, performance, validity or enforceability of this
Note, except those which may have been obtained and are in full force and
effect;
          (f) there are no proceedings or investigations pending or, to the
Company’s best knowledge, threatened against the Company before any court,
regulatory body, administrative agency, other government instrumentality,
arbitral tribunal or other tribunal having jurisdiction over the Company or its
properties (i) asserting the invalidity of this Note, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Note, or
(iii) seeking any determination or ruling that would be reasonably likely to
have a Material Adverse Effect (hereinafter defined);
          (g) the Company is not in default in the performance, observance or
fulfillment of any obligation, covenant or condition in any agreement or
instrument to which it is a party or by which it is bound the result of which
would be reasonably likely to have a Material Adverse Effect;
          (h) no proceeds from this Note will be used, directly or indirectly,
by the Company for the purpose of purchasing or carrying any Margin Stock (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
or for the purpose of reducing or retiring any indebtedness which was originally
incurred to purchase or carry Margin Stock or for any other purpose that might
cause this Note to be a “purpose credit” within the meaning of Regulation U; and
          (i) the Company is not an “investment company” or a company
“controlled” by an investment company within the meaning of the Investment
Company Act of 1940, as amended.
          4. Restriction on Indebtedness. The Company covenants and agrees that
until it has paid to the Holder in full all amounts owing in respect of this
Note, the Company shall not create, incur, issue, assume or guarantee or
otherwise become directly or indirectly liable, contingently or otherwise, with
respect to any indebtedness, unless such indebtedness is contractually
subordinated in right of payment to the Note on terms reasonably satisfactory to
the Holder.

-2-



--------------------------------------------------------------------------------



 



          5. Events of Default. If any one or more of the following events,
herein called “Events of Default”, shall occur, for any reason whatsoever, and
whether such occurrence shall be voluntary or involuntary or come about or be
effected by operation of law or pursuant to or in compliance with any judgment,
decree or order of a court of competent jurisdiction or any order, rule or
regulation of any administrative or other governmental authority, and such Event
of Default shall be continuing:
          (a) default shall be made in the payment of the principal of this Note
when and as the same shall become due and payable, whether at maturity or by
acceleration or otherwise; or
          (b) default shall be made in the payment of any installment of
interest on this Note according to its terms when and as the same shall become
due and payable; or
          (c) default shall be made in the due observance or performance of any
other covenant, condition or agreement on the part of the Company to be observed
or performed pursuant to the terms of this Note or the Pledge Agreement, and
such default shall continue for thirty (30) days after written notice thereof,
specifying such default and requesting that the same be remedied, shall have
been given to the Company by the Holder; or
          (d) the entry of a decree or order for relief by a court having
jurisdiction in the premises in respect of the Company in an involuntary case
under the Bankruptcy Reform Act of 1978 of the United States of America, as
amended, 11 U.S.C. Sections 101, et seq. (the “Bankruptcy Code”) or any other
applicable federal or state bankruptcy, insolvency or other similar laws, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or for any substantial part of its
property, or ordering the winding-up or liquidation of any of its affairs and
the continuance of any such decree or order unstayed and in effect for a period
of sixty (60) consecutive days;
          (e) the commencement by the Company of a voluntary case under the
Bankruptcy Code or any other applicable federal or state bankruptcy, insolvency
or other similar laws, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Company or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the admission by the Company in writing of its inability to pay its debts
generally as such debts become due, or the taking of corporate action by the
Company in furtherance of any such action; or
          (f) the Company or any of its subsidiaries shall (i) default in making
any payment of any principal of any indebtedness for borrowed money (including,
without limitation, any guarantee of any such indebtedness) on the scheduled
original due date with respect thereto, (ii) default in making any payment of
any interest on any such indebtedness beyond the period of grace, if any,
provided in the instrument or agreement (as in effect on the date hereof and
without giving effect to any amendment, modification or waiver thereto that
adversely effects the Holder, unless the Holder provides prior written consent
to such amendment, modification or waiver), under which such indebtedness was
created, or (iii) default in the due observance or performance of any other
covenant, condition or agreement relating to any such indebtedness or contained
in any instrument or agreement (as in effect on the date hereof without giving
effect to any amendment, modification or waiver thereto that adversely effects
the Holder, unless the Holder provides prior written consent to such amendment,
modification or waiver), evidencing, securing or relating thereto, or (iv) any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, without the giving of notice if required, such indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any indebtedness
constituting a guarantee obligation) to become payable;

-3-



--------------------------------------------------------------------------------



 



          (g) The Holder, in its reasonable, good faith judgment, has cause to
believe that any material adverse effect on, or the disclosure or discovery of
any information not previously disclosed to the Holder, which the Holder deems
material and adverse relating to, the business, operations, properties,
condition (financial or otherwise) or prospects of the Company, individually, or
with its affiliates, taken as a whole, shall have occurred (any such effect,
disclosure or discovery, a “Material Adverse Effect”);
          (h) the occurrence of any of the following, unless the Holder shall
have expressly consented to such event in writing: (i) unless the Company has
completed an initial public offering of its capital stock, Hunter’s Glen/Ford,
Ltd. and its affiliates and GTCR Golder Rauner, LLC and its affiliates no longer
collectively own (A) at least 50% of the capital stock of the Company and (B) at
least 50% of the aggregate voting power of all classes of Voting Stock of the
Company (defined as the capital stock or other indicia of equity rights of the
Company which at the relevant time has the power to vote for the election of one
or more members of the Board of Directors (or other governing body) of the
Company), (ii) any other person and its affiliates collectively own a greater
percentage of either the capital stock of the Company or the aggregate voting
power of all classes of Voting Stock of the Company than the largest holder of
such capital stock or Voting Stock among (A) Hunter’s Glen/Ford, Ltd. and its
affiliates and (B) GTCR Golder Rauner, LLC and its affiliates, or (iii) the
Company merges or consolidates with, or sells all or substantially all of its
assets to, any other person.
          (i) any Lien purported to be created under the Pledge Agreement shall
cease to be, or shall be asserted by the Company or any affiliate thereof not to
be, a valid and perfected Lien on the Pledged Collateral (as defined in the
Pledge Agreement), with the priority required by the Pledge Agreement, except
(i) as a result of the sale or other disposition of the Pledged Collateral in a
transaction permitted under the Pledge Agreement or (ii) as a result of the
Holder’s failure to maintain possession of any instruments delivered to it under
the Pledge Agreement;
          (j) a final, nonappealable judgment by any competent court in the
United States of America for the payment of money in an amount in excess of
$500,000 shall be rendered against the Company, and the same remains
undischarged and unstayed for a period of thirty (30) days after the entry
thereof; or
          (k) the Company shall pay an amount in excess of $500,000 in
connection with the settlement of any action filed in any competent court in the
United States of America, in which action the Company is a named defendant, if
such action contains undismissed allegations of (A) fraud or wrongful conduct in
connection with the Company’s lending, servicing or origination practices, as
applicable, or (B) other wrongdoing that could have a Material Adverse Effect;
then, in addition to all other rights and remedies available to the Holder at
law or in equity or otherwise, (i) if an Event of Default set forth in clauses
(d) or (e) of this Section 5 shall occur and be continuing, or shall exist, this
Note automatically shall become immediately due and payable, together with
interest accrued thereon, without presentment, demand, protest or notice of any
kind, all of which are expressly waived to the fullest extent permitted by law
and (ii) if an Event of Default other than an Event of Default set forth in
clauses (d) or (e) of this Section 5 shall occur and be continuing, or shall
exist, the Holder may, at its option, by notice to the Company, declare this
Note to be, and this Note shall thereupon be and become, immediately due and
payable, together with interest accrued thereon, without presentment, demand,
protest or other notice of any kind, all of which are expressly waived to the
fullest extent permitted by law.
          6. Remedies on Default, etc. If an Event of Default has occurred and
is continuing, the Holder may proceed to protect and enforce its rights by a
suit in equity, action at law or other appropriate proceeding, whether for the
specific performance of any agreement contained in this Note or the Pledge
Agreement, or for an injunction against a violation of any of the terms hereof
or in aid of the exercise of any right, power or remedy granted hereby or by
law, equity, statute or otherwise. No course

-4-



--------------------------------------------------------------------------------



 



of dealing and no delay on the part of the Holder in exercising any right, power
or remedy will operate as a waiver thereof or otherwise prejudice the Holder’s
rights, powers or remedies. No right, power or remedy conferred hereby is
exclusive of any other right, power or remedy referred to herein or now or
hereafter available at law, in equity, by statute or otherwise. To the fullest
extent permitted by applicable law, the Company hereby agrees to waive, and does
hereby absolutely and irrevocably waive diligence, demand for payment,
presentment, notice of dishonor and protest of this Note and notice of any kind,
and the right to interpose any defense, set-off or counterclaim of any nature or
description in any action or proceeding arising on, out of, under or by reason
of this Note or the Pledge Agreement.
          7. Lien Defined. For purposes of this Note, “Lien” means any mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, any conditional sale or other
title retention agreement and any financing lease having substantially the same
economic effect as any of the foregoing).
          8. Miscellaneous.
          (a) Neither this Note nor any term hereof may be amended or waived
orally or in writing, except that any term of this Note may be amended and the
observance of any term of this Note may be waived (either generally or in a
particular instance and either retroactively or prospectively) with (but only
with) the written consent of the Company and the Holder. This Note shall inure
to the benefit of the Holder of this Note and the Company and their respective
successors and assigns and be binding upon the Holder of this Note and the
Company and their respective successors and assigns.
          (b) Any notice or communication must be given in writing or delivered
in person, or by overnight courier, or by facsimile addressed as follows:
          (i) if to the Company:
Triad Financial Holdings LLC
5201 Rufe Snow Drive
North Richland Hills, TX 76180
Telecopy: (817) 605-5288
Attention: Corporate Secretary
With a copy to:
Triad Financial Holdings LLC
7711 Center Avenue, Suite 100
Huntington Beach, California 92647
Telecopy: (714) 934-6062
Attention: Corporate Secretary
          (ii) if to the Holder, at the address specified in writing by the
Holder,
or at such other address and to the attention of such other person as the
Company or the Holder may designate by written notice to the other. Any such
notice or communication is effective (x) when received, if delivered in person
or by facsimile, or (y) on the next business day, if delivered by overnight
courier.
          (c) The Holder may sell, transfer, assign, encumber or otherwise
dispose of this Note in whole or in part, other than as may be prohibited by
applicable law. The Company shall maintain a

-5-



--------------------------------------------------------------------------------



 



register for the recordation of the name and address of the Holder, and the
principal amount of the Note owing to the Holder pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Holder and the Company may treat each
person whose name is recorded in the Register pursuant to the terms hereof as a
Holder hereunder for all purposes of this Note, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Holder at any
time.
          (d) The Company shall pay all reasonable out-of-pocket expenses
incurred by the Holder, including fees and disbursements of counsel for the
Holder, in connection with the enforcement of this Note.
          (e) THIS NOTE IS GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS MADE AND WHOLLY
PERFORMED WITHIN THAT STATE AND SHALL BE CONSTRUED AS IF DRAFTED EQUALLY BY THE
COMPANY AND THE HOLDER. THE COMPANY HEREBY SUBMITS TO THE EXCLUSIVE PERSONAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF
THE UNITED STATES SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY
SUCH STATE OR FEDERAL COURT, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ANY ACTION OR PROCEEDING RELATING TO THIS NOTE SHALL BE EXCLUSIVELY HEARD
AND DETERMINED IN SUCH NEW YORK COURT OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. THE COMPANY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTION
BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. THE COMPANY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS NOTE OR ANY RELATED MATTER IN ANY NEW YORK STATE OR FEDERAL COURT LOCATED
IN NEW YORK COUNTY AND THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. THE COMPANY HEREBY IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, AS
PROVIDED HEREINABOVE. NOTHING IN THIS NOTE WILL AFFECT THE RIGHT OF THE HOLDER
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
          (f) The Company’s obligations under this Note are absolute and
unconditional and shall not be subject to any defense, setoff or counterclaim
that may at any time be available to or be asserted by the Company. The Company
hereby waives, and agrees not to assert, any right to offset or interpose as a
defense or counterclaim any claim against the Holder against its obligations
under this Note.
          (g) No failure or delay on the part of the Holder in exercising any
power or right hereunder, and no course of dealing between the Company and the
Holder of this Note, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.
          (h) As used in this Note, the term “business day” means any day that
is not a Saturday, Sunday or other day on which the commercial banks in New
York, New York are authorized or required by applicable law to remain closed.

-6-



--------------------------------------------------------------------------------



 



          (i) (x) Should any provision of this Note be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Note, and the parties hereto agree
that the provision of this Note so held to be invalid, unenforceable or void
will be deemed to have been stricken herefrom and the remainder will have the
same force and effectiveness as if such provision had never been included herein
(provided, however the parties hereto shall use their best efforts replace the
provision so deemed to have been stricken herefrom with a provision that the
parties reasonably believe to be valid and enforceable and which has a
substantially identical economic and legal effect as the provision so deemed to
have been stricken herefrom) or (y) should any part of the indebtedness borrowed
pursuant to the Note not be permitted by applicable law or by the terms of the
organizational documents of any party or any contract or constitute or result in
any violation, breach or default of or under, or which would give another person
or persons the right to accelerate the performance of, or the right to cancel or
terminate, or which would result in the loss of any benefit or rights under, any
instrument or agreement, or the creation or imposition of any Lien on any of the
Company’s properties or assets, other than pursuant to the Pledge Agreement (any
such contingency, a “Default”), the Company and the Holder shall use their best
efforts to amend, restructure or modify the indebtedness and the Note in such a
manner as to remove all legal impediments and eliminate all Defaults.
SIGNATURE PAGE FOLLOWS

-7-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Note to be made,
executed and delivered by its duly authorized officer as of the day and year
first written above.

            TRIAD FINANCIAL HOLDINGS LLC
      By:   /s/ Daniel D. Leonard         Name:   Daniel D. Leonard             

          AGREED AND ACKNOWLEDGED:

HUNTER’S GLEN/FORD LTD.
      By:   Ford Diamond Corporation,         Its general partner             
By:   /s/ Gary Shultz         Name:   Gary Shultz        Title:   Vice
President       

HGF Secured Promissory Note — Signature Page

